           Case 5:20-cv-03293-SAC Document 6 Filed 08/20/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



CURTIS A. WATERS,

                                       Plaintiff,

                v.                                           CASE NO. 20-3293-SAC


JOHN SNYDER, et al.,

                                       Defendants.



                                MEMORANDUM AND ORDER
                                   TO SHOW CAUSE

        Plaintiff Curtis A. Waters, a prisoner at the United States Disciplinary Barracks (USDB),

Fort Leavenworth, Kansas, brings this pro se civil rights action. For the reasons discussed below,

Plaintiff is ordered to show cause why his Complaint should not be dismissed.

I. Nature of the Matter before the Court

        Plaintiff’s Complaint (ECF No. 1) alleges religious discrimination, assault, sexual assault,

harassment, and retaliation. In support of the claim of religious discrimination, he recounts two

incidents, on November 3, 2019 and November 5, 2020, when he was forced to receive a haircut.

Plaintiff states that the forced haircuts violated his “religion and vows.” ECF No. 1, at 5.

        Plaintiff also alleges that on June 5, 2020, he was in the shower and had repeatedly asked

to be escorted back to his cell when the Forced Cell Move Team (FCMT) arrived. Members of

the FCMT punched, kneed, and kicked him, even after he was restrained. Plaintiff received six

stitches as a result.


                                                    1
           Case 5:20-cv-03293-SAC Document 6 Filed 08/20/21 Page 2 of 9




        In July of 2020, Plaintiff was on suicide risk (SR) status and had been placed in an empty

cell without clothes, not even the smock usually provided to SR inmates. He was ordered to step

out of the cell, and his request for a smock was denied. He was handcuffed and forced to stand

naked in full view of female and male staff members, as well as other inmates. Plaintiff passed

out from the stress of the situation.

        On October 13, 2020, Plaintiff was on a hunger strike to protest the mistreatment of max

custody inmates and was ordered to receive a blood draw. Plaintiff refused because it “clashed

with [his] religious beliefs.” ECF No. 1, at 6. He was reading his Bible in his cell when a team of

guards in riot gear entered and restrained him. One of the guards repeatedly grabbed his penis and

testicles to inflict pain.

        Last, Plaintiff alleges the staff of the USDB has a clear bias against him. In addition to the

incidents described above, he lists having his mail held; aggressive cell searches; missing, broken,

and stolen personal property; his mattress being switched for an unusable one; racial slurs; guards

walking on his bed with dirty boots; and being ignored when requesting a guard. He claims he has

been maliciously targeted by the USDB staff on countless occasions resulting in injury, property

damage, loss of property, and emotional distress.

        Plaintiff names as defendants John Snyder, Deputy Commandant of the USDB, and Brian

Hampton, Non-Commissioned Officer in Charge of the Department of Operations and Procedures.

He seeks immediate transfer to the custody of the Federal Bureau of Prisons, 96 months sentence

relief, and $50,000 in financial compensation.

II. Statutory Screening of Prisoner Complaints

        The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary



                                                  2
           Case 5:20-cv-03293-SAC Document 6 Filed 08/20/21 Page 3 of 9




dismissal is appropriate. 28 U.S.C. § 1915A(a). Upon completion of this screening, the Court

must dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary damages from a defendant who is immune from such relief. 28

U.S.C. §§ 1915A(b).

        A court liberally construes a pro se complaint and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition,

the court accepts all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006). On the other hand, “when the allegations in a complaint, however true,

could not raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s




                                                   3
          Case 5:20-cv-03293-SAC Document 6 Filed 08/20/21 Page 4 of 9




complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       A. Claim for Damages

       Insofar as Plaintiff is attempting to recover damages in his lawsuit, that claim is barred. In

Feres v. United States, 340 U.S. 135 (1950), the United States Supreme Court determined that the

Federal Tort Claims Act did not operate as a waiver of sovereign immunity in an action brought

by active-duty military personnel. The Court held that the federal government “is not liable under

the Federal Tort Claims Act for injuries to servicemen where the injuries arise out of or are in the

course of activity incident to service.” Id. at 146.




                                                  4
          Case 5:20-cv-03293-SAC Document 6 Filed 08/20/21 Page 5 of 9




       Federal courts have extended the “incident to service” test to bar other damages actions

against military personnel. In Chappell v. Wallace, 462 U.S. 296 (1983), the Court applied the

Feres doctrine to bar constitutional claims brought pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), holding “that enlisted military

personnel may not maintain a suit to recover damages from a superior officer for alleged

constitutional violations.” Chappell, 462 U.S. at 305; see also United States v. Stanley, 483 U.S.

669, 681 (1987) (“Today, no more than when we wrote Chappell, do we see any reason why our

judgment in the Bivens context should be any less protective of military concerns than it has been

with respect to FTCA suits, where we adopted an ‘incident to service’ rule.”).

       Plaintiff’s status as a military prisoner dictates that his claims concerning violation of his

constitutional rights arise incident to military service. In Ricks v. Nickels, 295 F.3d 1124 (10th Cir.

2002), the Tenth Circuit noted that:

       At the time he filed the original complaint, Ricks was serving his sentence at the
       USDB in Fort Leavenworth, Kansas. The USDB is the Army Corrections System
       maximum custody facility and provides long-term incarceration for enlisted and
       officer personnel of the armed forces. No civilians are confined at the USDB. The
       USDB is run by the Commandant, a United States Army military police officer.
       Military police serve as correctional officers at the USDB, which does not employ
       civilian guards.

Id. at 1126 (rejecting military prisoner’s Bivens claim under the Feres doctrine; plaintiff, although

discharged, remained subject to the Uniform Code of Military Justice (UCMJ)). The Court held

that Ricks’ alleged injuries stemmed from his military relationship such that it is incident to his

military service, where he was convicted in a military court for offenses committed during active

duty; was confined in a military institution commanded and operated by military personnel, subject

to the USDB’s rules and regulations; and was subject to the UCMJ and could be tried by court-




                                                  5
          Case 5:20-cv-03293-SAC Document 6 Filed 08/20/21 Page 6 of 9




martial for offenses during incarceration. Likewise, any claim Plaintiff may be making for

monetary damages is “incident to military service” and therefore barred by the Feres doctrine.

       B. Request for Transfer to BOP Custody

       Plaintiff asks the Court to order his “immediate transfer to the F.B.O.P. [Federal Bureau of

Prisons].” ECF No. 1, at 7. This is not a remedy the Court can provide. While military prisoners

can be incarcerated in any correctional institution under the control of the United States (see 10

U.S.C. § 858(a)), the determination of where a military prisoner is confined rests with the Secretary

of the branch of the armed forces concerned. “[L]ike other federal inmates, a military prisoner has

no federal or constitutional right to confinement in a particular facility.” Maze v. Ledwith, No.

CIV.A. 13-3049-KHV, 2015 WL 5125444, at *5 (D. Kan. Sept. 1, 2015).

       C. Request for Sentence Reduction

       Plaintiff also requests “96 months sentence relief.” ECF No. 1, at 7. When a prisoner

seeks “equitable relief that will result in immediate or more speedy release, then habeas is the

exclusive federal remedy.” Monk v. Secretary of the Navy, 793 F.2d 364, 367–68 (D.C. Cir. 1986)

(“[W]hen a prisoner challenges action other than his underlying conviction, the nature of the relief

requested determines whether habeas corpus is the exclusive federal remedy.”) A petition for

habeas corpus relief is a prisoner’s sole remedy in federal court for a claim of entitlement to

immediate or speedier release. Preiser v. Rodriguez, 411 U.S. 475, 499 (1973); McIntosh v. United

States Parole Commission, 115 F.3d 809, 811 (10th Cir. 1997); see Boutwell v. Keating, 399 F.3d

1203, 1209 (10th Cir. 2005)(“Habeas corpus is the only avenue for a challenge to the fact or

duration of confinement, at least when the remedy requested would result in the prisoner’s

immediate or speedier release.”).




                                                 6
           Case 5:20-cv-03293-SAC Document 6 Filed 08/20/21 Page 7 of 9




       Plaintiff’s claim that he should receive a sentence reduction is subject to dismissal because

it is habeas in nature. This claim is not properly raised in this civil complaint and may only be

presented by way of a habeas corpus petition.

       D. No Personal Participation of Defendants

       An essential element of a civil rights claim against an individual is that person’s direct

personal participation in the acts or inactions upon which the Complaint is based. Kentucky v.

Graham, 473 U.S. 159, 166 (1985); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006);

Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997). Conclusory allegations of involvement

are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)(“Because vicarious liability is

inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.”). As a result, a

plaintiff is required to name each defendant not only in the caption of the complaint, but again in

the body of the complaint and to include in the body a description of the acts taken by each

defendant that violated plaintiff’s federal constitutional rights.

       An official’s liability may not be predicated solely upon a theory of respondeat superior.

Rizzo v. Goode, 423 U.S. 362, 371 (1976); Duffield v. Jackson, 545 F.3d 1234, 1239 (10th Cir.

2008); Gagan v. Norton, 35 F.3d 1473, 1476 FN4 (10th Cir. 1994), cert. denied, 513 U.S. 1183

(1995). To be held liable under § 1983, a supervisor must have personally participated in the

complained-of constitutional deprivation. Meade v. Grubbs, 841 F.2d 1512, 1528 (10th Cir. 1988).

“[T]he defendant’s role must be more than one of abstract authority over individuals who actually

committed a constitutional violation.” Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008).

       This action is subject to dismissal because Plaintiff fails to allege facts showing the

personal participation of each defendant in the alleged constitutional violations. Plaintiff’s



                                                   7
             Case 5:20-cv-03293-SAC Document 6 Filed 08/20/21 Page 8 of 9




Complaint lists John Snyder and Brian Hampton as defendants but does not contain any allegations

that either defendant personally participated in any of the incidents forming the basis of the

Complaint. The only reference Plaintiff makes to the defendants is the conclusory statement that

the incidents occurred “at the direction of the defendants.” ECF No. 1, at 2. There is no indication

that the named defendants were even aware of the incidents, let alone that they personally directed

them. As explained above, the Supreme Court has criticized complaints that “mentioned no

specific time, place, or person involved” in the alleged violations. Twombly, 550 U.S. at 565, n.

10. Plaintiff fails to clearly “isolate the allegedly unconstitutional acts of each defendant.” See

id.

       The Court concludes that Plaintiff fails to state a claim in his Complaint because he does

not name an individual defendant or defendants as directly involved in each scenario and describe

the acts or inactions of that person which allegedly violated his constitutional rights.

       E. Religious Discrimination

       Plaintiff’s claim of “religious discrimination” is subject to dismissal for failure to allege

adequate facts in support. Plaintiff does not specify which constitutional right he believes was

violated. “Under the First and Fourteenth Amendments, inmates are entitled to the reasonable

opportunity to pursue their sincerely-held religious beliefs.” Gallagher v. Shelton, 587 F.3d 1063,

1069 (10th Cir. 2009) (citation omitted); McKinley v. Maddox, 493 F. App’x 928 (10th Cir. 2012);

Makin v. Colorado Dept. of Corrections, 183 F.3d 1205 (10th Cir. 1999). Plaintiff alleges he was

forced to have his haircut twice in violation of his religious beliefs. However, he does not describe

his religious beliefs, and he does not name as a defendant any person who participated in the

incidents.




                                                  8
           Case 5:20-cv-03293-SAC Document 6 Filed 08/20/21 Page 9 of 9




        If Plaintiff is attempting to raise an equal protection claim, it also fails. “The Equal

Protection Clause ‘keeps governmental decision makers from treating differently persons who are

in all relevant respects alike.’” Soskin v. Reinertson, 353 F.3d 1242, 1247 (10th Cir. 2004) (quoting

Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)). “[T]o state a claim under § 1983 for violation of the

Equal Protection Clause, a plaintiff must show that he is a member of a class of individuals that is

being treated differently from similarly situated individuals who are not in that class.” Hunnicutt

v. DeSantiago, 429 F. Supp. 3d 905, 916 (D.N.M. 2019) (citing see SECSYS, LLC v. Vigil, 666

F.3d 678, 688 (10th Cir. 2012)). Plaintiff has not included facts adequately demonstrating that he

is in a protected class or that inmates not in that class are treated differently (i.e., not required to

have their hair cut).

IV. Response Required

        For the reasons stated herein, it appears that Plaintiff’s Complaint is subject to dismissal

under 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted. Plaintiff

is therefore required to show good cause why his Complaint should not be dismissed. Plaintiff is

warned that his failure to file a timely response may result in the Complaint being dismissed for

the reasons stated herein without further notice.

        IT IS THEREFORE ORDERED that Plaintiff is granted to and including September

20, 2021, in which to show good cause, in writing, why his Complaint should not be dismissed for

the reasons stated herein.

        IT IS SO ORDERED.

        DATED: This 20th day of August, 2021, at Topeka, Kansas.

                                                s/_Sam A. Crow_____
                                                SAM A. CROW
                                                U.S. Senior District Judge



                                                    9
